DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  The claimed elements in claims 1 and 13 are not separated by a line indentation.  The claimed elements should be separated by a line indentation as set forth by 37 CFR §1.75(i).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basile et al. (U.S. Patent No. 7,469,617 B2; “Basile”).

Regarding claim 1:
A component (10) system of a vehicle (col. 1, ll. 13-21), comprising 
a vehicle element (44) which is displaceable in relation to a base element (16) and connected to a drive cable system (system illustrated via block diagram in FIG. 6) which can be driven by a drive (46) and comprises a first cable unit (12) and a second cable unit (14) which is connected to the first cable unit via a connecting unit (10), wherein the connecting unit comprises a coupling box (28) in which a spring element (30) acting on a cable (24) of the first cable unit is disposed (col. 4, ll. 27-44), the coupling box reducing a peak load when the drive is actuated (col. 4, ll. 27-44, “over-travel condition wherein the tension exerted on cables 24, 38 exceeds a predetermined amount . . . excessive tension that could stretch or break the cable wires or damage connectors and end fittings (not shown) coupled to the cables”; col. 1, ll. 34-39, “[o]ver-travel may occur when an operator actuates the release lever and/or the latched device beyond their intended travel limits.  This can cause excessive tension on the cables, which can lead to their stretching or breaking”).
Regarding claim 2:
The component system according to claim 1, wherein a cable (38) of the second cable unit rests against a first end wall (42) of the coupling box via a coupling element (40) and runs through a recess of the first end wall (col. 4, ll. 5-7, “[s]econd sheath 36 engages second end 20 of the housing, while second cable 38 passes into housing 16 through second end 20 and is coupled to a second end 42 of capsule 28 by a second end fitting 40”).
Regarding claim 3:
The component system according to claim 2, wherein the coupling box has a receiving portion for the coupling element (see portion at 42 receiving the coupling element 40 in FIG. 1; MPEP § 2125).
Regarding claim 4:
The component system according to claim 1, wherein the cable of the first cable unit runs through a recess of a second end wall (26) of the coupling box (col. 3, ll. 47-61; FIG. 1).

The component system according to claim 1, wherein the spring element is a coil spring (30) which is traversed by the cable of the first cable unit in the axial direction (col. 3, ll. 47-61; FIG. 1).
Regarding claim 6:
The component system according to claim 1, wherein the coupling box is mounted to slide on a support (col. 4, ll. 14-26).
Regarding claim 8:
The component system according to claim 1, wherein each cable unit has a cable conduit (22, 36) in which a respective cable (24, 38) is routed.
Regarding claim 9:
The component system according to claim 8, wherein each cable conduit has a bearing element (18, 20) at its end via which they can be fixed to a support (col. 3, ll. 35-46).
Regarding claim 10:
The component system according to claim 9, wherein the bearing element of the cable conduit of the first cable unit that faces toward the coupling box forms a stop (19, 21) for the coupling box (col. 4, ll. 27-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basile in view of Pospisil et al. (U.S. Patent No. 5,138,898; “Pospisil”).
Regarding claim 7, Basile discloses all the limitations of claim 1, supra, but does not expressly disclose the coupling box having a lid.
Pospisil teaches a coupling box having a lid (30) for the purpose of retaining the cable ends within the coupling box (col. 1, ll. 54-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling box of Basile to have a lid, as taught by Pospisil, for the purpose of retaining the cable ends within the coupling box.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberl et al. (U.S. P.G. Publication No. 2014/0210229 A1; “Haberl”) in view of Basile.
Regarding claims 11-13, Haberl discloses:
A vehicle element being a linkage outlet flap (20A, 20B) of a convertible vehicle (10), wherein the vehicle element is a linkage outlet flap of a convertible vehicle (¶ [0030], “convertible”), and wherein the linkage outlet flap is pre-loaded by means of a spring system which automatically displaces the linkage outlet flap when the drive cable system is released (¶ [0012], “It is also conceivable that the actuating device is formed by closing springs with which the flap arrangements are provided so that an actuation of the flap arrangements triggered by the closing springs is transferred via the coupling arrangement to the locking arrangement for the actuation thereof”); and
a component system (24, 34) of a convertible vehicle (¶ [0030], “convertible”), comprising a linkage outlet flap (30) which is displaceable in relation to a flap bearing (22, 24) and connected to a drive cable system (54, 56, 60A-60D) driven by a drive (42) rotatably disposed on a main bearing (36), the 
Haberl further discloses a component system of the vehicle comprising the vehicle element (flaps) being displaceable in relation to a base element (22) and connected to a drive cable system (¶ [0034]-[0036]), wherein the component system utilizes a means for compensating the length of the cable unit (¶ [0010], “the invention has for at least one of the cable guides a length compensating means, more particularly a length compensating spring, which serves for compensating length and/or tolerance. One end of the relevant cable guide is supported on the length compensating spring which is supported fixed on the vehicle by its end remote from this cable guide”). 
However, Haberl does not expressly disclose the length compensating mechanism comprising a first cable unit and a second cable unit which is connected to the first cable unit via a connecting unit, wherein the connecting unit comprises a coupling box slidably mounted on the main bearing and in which a spring element acting on a cable of the first cable unit is disposed, the coupling box reducing a peak load when the drive is actuated.
Basile teaches a length compensating mechanism comprising a first cable unit (12) and a second cable unit (14) which is connected to the first cable unit via a connecting unit (10), wherein the connecting unit comprises a coupling box (28) slidably mounted on a main bearing (16) and in which a spring element (30) acting on a cable (24) of the first cable unit is disposed (col. 4, ll. 27-44), the coupling box reducing a peak load when the drive is actuated (col. 4, ll. 27-44, “over-travel condition wherein the tension exerted on cables 24, 38 exceeds a predetermined amount . . . excessive tension that could stretch or break the cable wires or damage connectors and end fittings (not shown) coupled to the cables”; col. 1, ll. 34-39, “[o]ver-travel may occur when an operator actuates the release lever and/or the latched device beyond their intended travel limits.  This can cause excessive tension on the cables, which can lead to their stretching or breaking”) for the purpose of account for over-travel of the cable when an operates the driving member so as to avoid excessive tension on the cables that could lead to stretching or damage of the cables and other components (col. 1, ll. 32-39).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Haberl and Basile are drawn to analogous/similar structures i.e. drive cable devices, and would therefore recognize that modifying Haberl in view of the known technique taught in Basile as described supra would, with reasonable predictability, result in substituting spring 62 with cable control assembly 10 in Basile along with all its contents, whereby the cable control assembly 10 would be securely mounted onto the main bearing 36 and take the same operative positioning as spring 62 within the cable drive system therein.
Response to Arguments
Applicant’s amendments to the claims filed 11/16/2020 have been fully considered and have required a new grounds of rejection is made in view of Basile, Pospisil and Haberl, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656